Citation Nr: 0935557	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  03-18 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from October 1981 to 
January 1991.

In July 2004, the Veteran had a hearing at the Board of 
Veterans' Appeals (Board) before the Veterans Law Judge whose 
signature appears at the end of this decision. 

In October 2004 and July 2007, the Board remanded the 
Veteran's case for further development.  Following the 
requested development, the VA Appeals Management Center in 
Washington, D.C. confirmed and continued the denial of 
entitlement to service connection for a bilateral knee 
disability.  Thereafter, the case was returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  The Veteran's bilateral knee disability, diagnosed 
primarily as chondromalacia of the patellae and 
osteoarthritis, was first manifested many years after her 
discharge from active duty and the preponderance of the 
competent evidence of record shows that it is unrelated 
thereto.

2.  The preponderance of the competent evidence of record 
shows that the Veteran's bilateral knee disability is not 
proximately due to or aggravated by bilateral shin splints or 
plantar fasciitis.


CONCLUSION OF LAW

A bilateral knee disability is not the result of disease or 
injury incurred or aggravated in service, osteoarthritis of 
the knees may not be presumed to have been so incurred, and a 
bilateral knee disorder was not caused or aggravated by a 
service connection disorder.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issue of 
entitlement to service connection for a bilateral knee 
disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met 
that duty.

In August 2001, VA received the Veteran's claim; and there is 
no issue as to providing an appropriate application form or 
completeness of the application. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete her claim, including the evidence 
to be provided by her and notice of the evidence VA would 
attempt to obtain.  VA informed the Veteran of the criteria 
for service connection and set forth the criteria, generally, 
for rating service-connected disabilities.  The RO also 
informed the Veteran of the criteria for assigning effective 
dates should service connection be granted.  Following the 
notice to the Veteran, VA fulfilled its duty to assist her in 
obtaining identified and available evidence necessary to 
substantiate her claim.  

In this case, the RO obtained or ensured the presence of the 
Veteran's service treatment and personnel records, as well as 
records reflecting her treatment after service.  The RO also 
examined the Veteran to determine the nature and etiology of 
any knee disability found to be present.  Finally, the 
Veteran was given an opportunity to present additional 
evidence and argument at her hearing before the undersigned 
Veteran's Law Judge in July 2004.  

During her hearing, the Veteran cited evidence which she 
believed would support her claim but had not been associated 
with the claims folder:  Treatment records from a Dr. Ciolta 
at Orthopedic Specialists of America and from LeBow 
Podiatrists.  In an October 2004 letter, VA requested that 
the Veteran complete an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, for each of 
those health care providers.  To date, however, she has not 
responded to that request.  

The duty to assist is not a one-way street.  Olsen v. 
Principi, 3 Vet. App. 480 (1992).  Rather, VA's duty is just 
what it states, a duty to assist, not a duty to prove a claim 
with the Veteran only in a passive role.  It must be 
emphasized that the duty to assist requires VA to make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) 
(emphasis added).  Because the Veteran has not done so with 
respect to the records of Drs. LeBow and Ciolta, further 
efforts to obtain those records would unnecessarily impose 
additional burdens upon the Board with no reasonable 
possibility of any benefit flowing to the Veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such 
development is not warranted.

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of her appeal.  
She has not identified any outstanding evidence which could 
support her claim; and there is no evidence of any VA error 
in notifying or assisting her that could result in prejudice 
to her or that could otherwise affect the essential fairness 
of the adjudication.  Accordingly, the Board will proceed to 
the merits of the appeal.

Analysis

During her hearing before the undersigned Veterans Law Judge, 
the Veteran testified that she began to have problems with 
her lower extremities in service and that service connection 
was subsequently granted for bilateral shin splints and for 
bilateral plantar fasciitis.  She stated that she developed a 
bilateral knee disability, primarily as the result of the 
wear and tear caused by a combination of those service-
connected disorders.  Therefore, she maintained that service 
connection was warranted on a secondary basis.  

After carefully considering the Veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
Veteran's claim.  Accordingly, service connection for a 
bilateral knee disability is not warranted, and the appeal 
will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  38 C.F.R. § 3.303(b).  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id. 

For certain disabilities, such as arthritis, service 
connection may be presumed when such a disability is shown to 
a degree of 10 percent or more within one year of the 
Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  That presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In addition to direct service connection, secondary service 
connection may be established for a nonservice-connected 
disability that is proximately due to or which is aggravated 
by a service connected disability.  38 C.F.R. § 3.310(a).  
Any increase in the severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  Id.  

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran does not contend, and the evidence does not show 
that her bilateral knee disability was manifested in service.  
Rather, the Veteran's VA treatment records show that her left 
and right knee pain were first reported in the late 1990's 
and early 2000's.  The primary diagnoses were chondromalacia 
of the patellae and early degenerative arthritis of the 
knees.  However, the VA outpatient treatment records, such as 
those dated in December 1998 and April 2002, indicated that 
the etiology of the Veteran's bilateral knee disability was 
unclear.  Therefore, in March 2002, June 2005, and July 2008, 
the Veteran was examined by VA to determine the nature and 
etiology of any bilateral knee disability found to be 
present.  

The VA examinations confirmed the presence of bilateral 
chondromalacia of the patellae and osteoarthritis of the 
knees.  However, there were no findings of a nexus to service 
or to the Veteran's service-connected shin splints.  Indeed, 
the VA examiner who performed the June 2005 and July 2008 
examinations, found that it was less likely than not that 
that the Veteran's bilateral knee disability was the result 
of her service-connected shin splints.  In addition to an 
interview with and an examination of the Veteran, the 
examiner based on his opinion on a review of the claims file.  
He noted, specifically, that although the Veteran had had 
shin splints in service, she had not had knee disability 
either in service or shortly after her discharge from 
service.  In fact, he concluded that an opinion as to the 
etiology of the Veteran's bilateral knee disability would be 
speculative.  Speculation, even by a medical professional, 
cannot provide the basis for a grant of service connection.  
See, e.g., Obert v. Brown, 5 Vet. App. 30 (1993) (A statement 
made by a private physician that the Veteran may have been 
showing symptoms of multiple sclerosis for many years prior 
to the diagnosis was "too speculative").

The only reports of a nexus between any bilateral knee 
disability and shin splints come from the Veteran.  As a lay 
person, however, she is only qualified to report on matters 
which are capable of lay observation, such as the symptoms of 
a particular disorder.  She is not qualified to render 
opinions which require medical expertise, such as the 
diagnosis of those symptoms or the cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, her opinion, 
without more, cannot be considered competent evidence of 
service connection.  38 C.F.R. § 3.159(a).  

Because the preponderance of the evidence is against finding 
a chronic, identifiable knee disability in service, and 
because that evidence is against finding a nexus between the 
Veteran's current bilateral knee disability and either 
service or a service-connected disability, the Veteran does 
not meet the criteria for service connection.  Accordingly, 
service connection for a bilateral knee disability is not 
warranted, and the appeal is denied.

In arriving at this decision, the Board notes that during her 
July 2004 hearing before the undersigned the Veteran 
testified that her bilateral knee disability was the result 
of an altered gait associated with her foot disorder.  At the 
time of that hearing and the June 2005 VA examination, 
service connection was not in effect for foot disability.  
Thus, for the purposes of determining service connection, VA 
would have had no reason to inquire as to any etiologic 
relationship between the Veteran's bilateral knee disability 
and her foot disability.

Service connection for plantar fasciitis and metatarsalgia 
was granted in an October 2006 rating action.  Although those 
grants of service connection were established by the time of 
the 2008 VA examination, the examiner did not specifically 
address the possibility of a relationship between those 
disabilities and the Veteran's bilateral knee disability.  
After reviewing the record, however, the Board finds that 
omission to be harmless.  

In this regard, despite her contentions, the Veteran has not 
submitted any competent evidence even suggesting a 
relationship between her service-connected bilateral foot 
disability and her bilateral knee disability.  The only 
support for such a connection comes from the Veteran.  As 
note above, she is not qualified to render such an opinion.  
Espiritu.  In addition, she has not identified and authorized 
VA to obtain any outstanding competent evidence to support 
such a claim.  Under such circumstances, it would be 
tantamount to a fishing expedition to request an additional 
VA medical opinion or to further develop that aspect of the 
claim.  See, e.g., Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (holding that the duty to assist is not a license for 
a fishing expedition to determine if there might be some 
unspecified information which could possibly support a 
claim).  Accordingly, such development will not be ordered.


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


